Citation Nr: 0722065	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-00 830 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and mother 


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 2000 to August 
2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  In April 
2003, the veteran and his mother testified before a Decision 
Review Officer at the RO, and a transcript is of record.  In 
January 2005, the Board remanded this case for additional 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, and 
procedural concerns, a remand is required.

By way of historical review, the Board's January 2005 remand 
sought a VA examination to address recent MRI findings that 
had identified a broad disc protrusion at L5-S1.  
Particularly, the Board asked a VA examiner to, among other 
things, evaluate the extent of any neurological impairment 
precipitated by the disc disease.

Thereafter, in January 2006 the veteran underwent a VA 
examination.  The examiner found forward flexion to 85 
degrees with pain, and extension to 15 degrees with pain.  
The impression was chronic recurrent low back pain with 
radicular symptoms at the L5-S1 level on the left.  

Subsequently, the veteran identified a variety of private 
medical records, which the RO obtained, including from 
Medical Lake Family Practice/Rockwood Clinic, Rehabilitation 
Associates, Dr. Mark Vargas, and Inland Imaging, among 
others.  The RO addressed this evidence in a November 8, 
2006, supplemental statement of the case (SSOC).

The record shows that after this preceding SSOC was mailed, 
the veteran submitted VA treatment records dated November 26, 
2006.  Notably, these records contained an objective finding 
of 50 degrees flexion, and a diagnosis of sciatica.  The 
records are date stamped December 2006 at the Huntington, 
West Virginia, RO.  The claims file does not contain an 
additional SSOC that considered this new and pertinent 
evidence.

According to 38 C.F.R. § 19.37, evidence received by the RO 
prior to the transfer of the records to the Board after an 
appeal has been initiated (including evidence received after 
certification has been completed) will be referred to the 
appropriate rating or authorization activity for review and 
disposition.  If any prior SSOC were prepared before the 
receipt of the additional evidence, a SSOC will be furnished 
to the appellant and his or her representative.  As such, in 
this case the RO should issue an updated SSOC.

Also, a recent finding in November 2006 VA treatment records 
of 50 degrees flexion (when compared to the January 2006 VA 
examiner's finding of 85 degrees flexion) instructs that the 
veteran should undergo additional VA examination to assess 
the current severity of his service-connected back 
disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that, in compliance with the VCAA, 
informs him of which information and 
evidence he should provide, and which 
information and evidence VA will attempt 
to obtain on his behalf.  The veteran 
should be requested to provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should update the record with 
any outstanding and recent VA treatment 
records.

3.  The veteran should undergo a VA 
orthopedic and neurologic examination for 
the purpose of assessing the current 
severity of his service-connected low back 
disability.  The examiner should perform 
range of motion studies, and comment on 
any additional functional impairment due 
to pain on motion, weakness, fatigability, 
lack of endurance, and/or flare-ups.  The 
examiner should identify all associated 
objective neurologic abnormalities, and 
perform necessary diagnostic testing to 
that end.  

Any opinion should be supported by a 
rationale. 

4.  The RO should consider a recently 
submitted evidence, and if the 
determination remains unfavorable to the 
veteran, the RO must issue an SSOC and 
provide the veteran a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




